     Case 2:19-cv-00075-RFB-NJK Document 27 Filed 04/16/19 Page 1 of 4




 1   Georlen K. Spangler, Esq.
     Nevada Bar No. 3818
 2   Law Office of Georlen K. Spangler
     2620 Regatta Drive, Suite 102
 3   Las Vegas, Nevada 89128
     Telephone: (702) 381-5830
 4   spanglerlaw@outlook.com
     Attorneys for Defendants Practical Flooring, Inc., Danette Bordlemay-Roybal
 5
     a/k/a Danette Roybal; Leo Bernard Roybal, Jr., Platte River Insurance Company
 6   and Great American Insurance Company

 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9

10   BOARD OF TRUSTEES OF THE PAINTERS AND
     FLOORCOVERERS JOINT COMMITTEE; BOARD Case No. 2:19-cv-00075-RFB-NJK
11
     OF TRUSTEES OF THE EMPLOYEE PAINTERS’
12   TRUST; BOARD OF TRUSTEES OF THE
     PAINTERS, GLAZIERS AND FLOORCOVERERS STIPULATION AND ORDER FOR
13   JOINT APPRENTICESHIP AND JOURNEYMAN DISMISSAL WITH PREJUDICE
     TRAINING TRUST; BOARD OF TRUSTEES OF
14   THE     PAINTERS,     GLAZIERS     AND
     FLOORCOVERERS SAFETY TRAINING TRUST
15
     FUND; BOARD OF TRUSTEES OF THE
16   SOUTHERN    NEVADA      PAINTERS   AND
     DECORATORS AND GLAZIERS LABOR-
17   MANAGEMENT COOPERATION COMMITTEE
     TRUST; BOARD OF TRUSTEES OF THE
18   SOUTHERN    NEVADA      GLAZIERS   AND
     FABRICATORS PENSION TRUST FUND;
19
     PDCA/FCA INDUSTRY PROMOTION FUND;
20   PAINTERS ORGANIZING FUND; BOARD OF
     TRUSTEES    OF    THE    INTERNATIONAL
21   PAINTERS AND ALLIED TRADES INDUSTRY
     PENSION FUND; BOARD OF TRUSTEES OF THE
22   FINISHING TRADES INSTITUTE; PAINTERS
     AND ALLIED TRADES LABOR-MANAGEMENT
23
     COOPERATION INITIATIVE,
24
                                 Plaintiffs,
25   vs.

26
     PRACTICAL FLOORING, INC., a Nevada
27

28

                                               Page 1 of 4
     Case 2:19-cv-00075-RFB-NJK Document 27 Filed 04/16/19 Page 2 of 4



     corporation; DANETTE BORDLEMAY-ROYBAL
 1   aka DANETTE ROYBAL, an individual; LEO
 2   BERNARD ROYBAL, JR., an individual; PLATTE
     RIVER INSURANCE COMPANY, a Wisconsin
 3   corporation; WESTERN SURETY COMPANY, a
     South Dakota corporation; GREAT AMERICAN
 4   INSURANCE COMPANY, an Ohio corporation;
     DOES I-X, inclusive; ROE ENTITIES I-X,
 5   inclusive,
 6
                                   Defendants.
 7

 8

 9          IT IS HEREBY STIPULATED by the parties, by and through their undersigned counsel of

10   record, pursuant to Fed. R. Civ. P. 41(a), that this action and all claims asserted therein shall be
11
     dismissed with prejudice, with each party to bear its own attorney’s fees and costs.
12
            Dated this 12th day of April, 2019.
13

14   CHRISTENSEN JAMES & MARTIN
15
     By: /s/ Wesley J. Smith
16   Wesley J. Smith, Esq.
     Nevada Bar No. 11871
17   7440 W. Sahara Avenue
     Las Vegas, Nevada 89117
18   Ph: (702) 255-1718
     Email: wes@cjmlv.com
19
     Attorneys for Plaintiffs Board of Trustees of the Painters and Floorcoverers
20   Joint Committee, et al.

21   LAW OFFICES OF GEORLEN SPANGLER

22   By: /s/ Georlen K. Spangler
     Georlen Spangler, Esq.
23
     Nevada Bar No. 3818
24   2620 Regatta Drive, Suite 102
     Las Vegas, NV 89128
25   Tel: (702) 381-5830
     Email: spanglerlaw@outlook.com
26   Attorneys for Defendants Practical Flooring, Inc., Danette Roybal,
     Leo Bernard Roybal, Jr.,, Platte River Insurance Company
27
     and Great American Insurance Company
28

                                                  Page 2 of 4
     Case 2:19-cv-00075-RFB-NJK Document 27 Filed 04/16/19 Page 3 of 4




 1   ANDERSON McPHARLIN & CONNERS, LLP

 2
     By: /s/ Kevin J. Hejmanowski
 3   Carleton R. Burch, Esq.
 4   Nevada Bar No. 10527
     Kevin J. Hejmanowski, Esq.
 5   Nevada Bar No. 10612
     601 S. Seventh Street
 6   Las Vegas, NV 89101
     Tel: (702) 479-1010
 7   Email: crb@amclaw.com; kjh@amclaw.com
 8   Attorneys for Defendant Western Surety Company

 9

10

11

12
           IT IS SO ORDERED.
13                    16th day of April, 2019.
           Dated this ______
14

15                                            _____________________________________
                                              RICHARD F. BOULWARE, II
16                                            UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                             Page 3 of 4
     Case 2:19-cv-00075-RFB-NJK Document 27 Filed 04/16/19 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2

 3            On the date of filing of the foregoing papers with the Clerk of Court I caused a true and
     correct copy to be served in the following manner:
 4
     ☒       ELECTRONIC SERVICE: Pursuant to Local Rule LR IC 4-1 of the United States
 5   District Court for the District of Nevada, the above-referenced document was electronically filed
     and served on all appearing parties through the Notice of Electronic Filing automatically generated
 6
     by the Court.
 7
     ☐        UNITED STATES MAIL: By depositing a true and correct copy of the above-referenced
 8   document into the United States Mail with prepaid first-class postage, addressed to the parties at
     their last-known mailing address(es):
 9

10   ☐      OVERNIGHT COURIER: By depositing a true and correct copy of the above-referenced
     document for overnight delivery via a nationally-recognized courier, addressed to the parties listed
11   belo which was incorporated by reference and made final in the w at their last-known mailing
     address.
12

13   ☐       FACSIMILE: By sending the above-referenced document via facsimile to those persons
     listed on the attached service list at the facsimile numbers set forth thereon.
14

15
                                                   /s/ Georlen K. Spangler
16                                                 Georlen K. Spangler, Esq.
17

18

19

20

21

22

23

24

25

26

27

28

                                                  Page 4 of 4
